            Case 1:20-cv-00253-SKO Document 16 Filed 11/19/20 Page 1 of 2


 1   JACQUELINE A. FORSLUND
     Forslund Law, LLC
 2   CSBN 154575
 3
     P.O. Box 4476
     Sunriver, OR 97707
 4   Telephone:    541-419-0074
     Fax:          541-593-4452
 5   Email:        jaf@forslundlaw.com
 6
     Attorney for Plaintiff
 7

 8                                  UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA

10   DONNA J. BLANCETT,                  )                Case No. 1:20-CV-00253-SKO
                                         )
11         Plaintiff                     )                STIPULATION AND SECOND
                                         )                ORDER FOR EXTENSION OF TIME
12
     v.                                  )                TO FILE PLAINTIFF'S OPENING BRIEF
13                                       )
     ANDREW M. SAUL,                     )
14   Commissioner of Social Security,    )                (Doc. 15)
                                         )
15
           Defendant                     )
16                                       )
     ____________________________________)
17
             IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to extend
18

19   the time 21 Days to December 9 for Plaintiff to file her Opening Brief, in accordance with the Court’s

20   Scheduling Order. This is Plaintiff's second request for an extension. Plaintiff’s counsel will be
21
     unable to complete the Brief by the current due date due to an urgent family matter.
22
             The parties further stipulate that the Court’s Scheduling Order be modified accordingly.
23
                                                  Respectfully submitted,
24

25   Date: November 16, 2020                      JACQUELINE A. FORSLUND
                                                  Attorney at Law
26                                                /s/Jacqueline A. Forslund
                                                  JACQUELINE A. FORSLUND
27

28                                                Attorney for Plaintiff

     Blancett v. Saul                   Stipulation and Order         E.D. Cal. 1:20-cv-00253-SKO
            Case 1:20-cv-00253-SKO Document 16 Filed 11/19/20 Page 2 of 2


 1   Date: November 17, 2020                      MCGREGOR W. SCOTT
                                                  United States Attorney
 2                                                DEBORAH STACHEL
 3
                                                  Regional Chief Counsel, Region IX
                                                  Social Security Administration
 4
                                                  /s/Marcelo Illarmo
 5                                                MARCELO ILLARMO
 6
                                                  Special Assistant United States Attorney
                                                  *By email authorization
 7
                                                  Attorney for Defendant
 8

 9
                                                    ORDER
10

11            Pursuant to the parties’ above stipulation (Doc. 15), IT IS HEREBY ORDERED that Plaintiff

12   shall have until December 9, 2020, to file her Opening Brief. All other dates in the Scheduling Order

13   (Doc. 4) shall be extended accordingly.

14
     IT IS SO ORDERED.
15

16   Dated:     November 18, 2020                               /s/   Sheila K. Oberto              .
17                                                     UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26

27

28

     Blancett v. Saul                   Stipulation and Order         E.D. Cal. 1:20-cv-00253-SKO
